Citation Nr: 0329697	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








REMAND

On October 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Advise the veteran in writing, 
through his attorney, of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
PTSD and that such evidence may be of a 
lay or medical variety.  Such evidence 
may include records or opinions from 
medical professionals as to the existence 
of PTSD due to an inservice stressor, or 
lay statements from fellow servicemen, 
family members, or others as to their 
knowledge of the existence of in-service 
stressors leading to the onset of PTSD.  
Examples of other such evidence include, 
but are not limited to, copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; employment or 
retirement medical examinations; medical 
evidence from hospitals, clinics and 
private physicians by which or by whom 
the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  

2.  In addition, the veteran should be 
contacted in writing through his attorney 
for the specific purpose of requesting 
that he specify whether he is alleging 
that his claimed PTSD is the result of 
combat stressors, and if he is asserting 
that he engaged in combat with the enemy, 
he should be asked to provide all 
necessary details of such combat, 
including the date, place, and unit to 
which he was assigned at the time, as 
well as the circumstances and events he 
alleges amounted to his engagement of the 
enemy in combat.

Upon receipt of the veteran's response, 
verify to the extent possible any 
assertion by the veteran that he engaged 
in combat while in military service, to 
include obtaining a complete set of 
service personnel records and making 
inquiry of the appropriate service 
department and other sources in an 
attempt to determine whether the veteran 
was engaged in combat with the enemy 
while on active duty and at the time of 
claimed inservice stressors.

3.  As well, the veteran should be 
contacted in writing through his attorney 
for the specific purpose of requesting 
that he provide a listing of the names 
and addresses of those VA and non-VA 
medical professionals or institutions who 
have evaluated and/or treated him for 
PTSD since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

After obtaining proper authorization, 
obtain copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

4.  Contact the veteran in writing 
through his attorney to request that he 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service that 
led to the onset of his PTSD, previously 
described as ambushes and firefights.  
Each of the incidents in question should 
be more fully described with the 
approximate dates of any and all 
incidents being specified to within seven 
days if possible, as well as the types 
and locations of the incidents, the full 
names and service numbers of any other 
persons present, detailed descriptions of 
events, and any other identifying 
information.  

The veteran must be advised through his 
attorney that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  He must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the inservice stressors which the veteran 
claims led to the onset of his PTSD, such 
as statements from fellow servicemen who 
may have witnessed the in-service events 
or from family members or others to whom 
he may have described the stressors at or 
about the time of their occurrence.  In 
this regard, it is the veteran's 
responsibility to locate fellow 
servicemen and to solicit their opinions.  
The government is unable to provide 
addresses of individuals due to privacy 
issues.

5.  Submit all correspondence from the 
veteran or his attorney concerning his 
alleged stressors along with a copy of 
the veteran's Department of Defense Form 
214, his complete service personnel 
records, and all associated documents to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressor(s).

6.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, return the 
claims file to the Board member to 
determine if an examination is warranted.  

7.  If such an examination is deemed 
necessary by the Board member, arrange 
for the veteran to be afforded a VA 
medical examination by a physician in the 
specialty of psychiatry for the purpose 
of determining the correct diagnosis and 
etiology of the veteran's claimed PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD meeting the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, whether it is at least 
as likely as not that the veteran's PTSD 
is the result of any inservice event(s)?  
The inservice events precipitating the 
PTSD should be discussed.

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  The examiner is 
to be asked to discuss why he/she agrees 
or disagrees with any diagnosis of PTSD 
of record.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





